Name: 91/589/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 11 November 1991 withdrawing Yugoslavia from the list of beneficiaries of the Community generalized tariff preferences scheme for 1991
 Type: Decision
 Subject Matter: political geography;  trade policy;  leather and textile industries;  industrial structures and policy
 Date Published: 1991-11-15

 Avis juridique important|41991D058991/589/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 11 November 1991 withdrawing Yugoslavia from the list of beneficiaries of the Community generalized tariff preferences scheme for 1991 Official Journal L 315 , 15/11/1991 P. 0050 - 0050DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 11 November 1991 withdrawing Yugoslavia from the list of beneficiaries of the Community generalized tariff preferences scheme for 1991 (91/589/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas the appeal launched by the European Community and its Member States, meeting within the framework of European Political Cooperation on 6 October 1991 at Haarzuilens, calling for compliance with the cease-fire agreement reached in the Hague on 4 October 1991, has not been heeded; Whereas the situation which obtains in Yugoslavia no longer enables this country to remain on the list of beneficiaries of generalized tariff preferences; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 The entry 'Yugoslavia' shall be withdrawn from the list appearing in the Annex to Decision No 90/672/ECSC (1). Article 2 Article 1 shall not apply to products originating in Yugoslavia which are imported into the Community before the date on which this Decision enters into force. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. Done at Brussels, 11 November 1991. The President H. J. SIMONS (1) OJ No L 370, 31. 12. 1990, p. 133.